Citation Nr: 0402083	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  02-09 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a dental condition for 
the purpose of receiving outpatient dental treatment.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Coppola




INTRODUCTION

The veteran had active military service from December 1969 to 
December 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  


FINDING OF FACT

The veteran has not presented or identified competent medical 
evidence of a current dental disability.  


CONCLUSION OF LAW

Entitlement to service connection for a dental condition for 
the purpose of receiving outpatient dental treatment is 
denied.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.381 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran was hospitalized 
from April 19, 1971 to April 21, 1971 at Walter Reed General 
Hospital.  The diagnosis was impacted teeth numbers 6 and 11.  
She underwent surgical removal of these teeth and insertion 
of an acrylic palatal splint under general anesthesia.  The 
physician reported that this was not incurred in the line of 
duty and this condition existed prior to active service.  The 
veteran was discharged to duty.  The physician recommended 
that the veteran return to the Oral Surgery Service on April 
28, 1971 for removal of the splint, but this is not recorded 
in the service medical records.  The remaining service 
medical records do not show additional dental treatment or 
diagnosis of a dental condition.  

An October 1974 report of medical examination shows that a 
dental examination was not performed prior to separation from 
active service.  

In her December 2000 application for service connection for 
dental instability secondary to her in-service dental 
surgery, the veteran reported that a dentist in Los Angeles, 
California, after obtaining VA permission, treated and capped 
her upper teeth her during her initial post-service year.  In 
several statements in support of her claim, the veteran 
reported that the in-service surgery had been performed 
because there were retained teeth in her upper jaw that were 
moving in the direction of her facial nerve and that time 
that her upper incisors would ultimately loosen and fall out.  
She stated that a private dentist extracted her "upper baby 
incisors" and capped her upper teeth because he did not feel 
her mouth would support a bridge.  She stated that she 
currently has some receding gum tissue and she is concerned 
about her long-term dental health as a result of the in-
service surgery.   She reiterated that her post-service 
dental treatment had been approved and paid by the federal 
government.  She expressed concern that problems with the in-
service dental treatment could create a serious dental 
situation resulted in a financial burden.  

In her notice of disagreement she contended that, although 
her impacted teeth preexisted active service, the pathology 
associated with her impacted teeth was discovered more than 
180 days after entry into active service.  She stated that 
the post-service dental treatment was performed in order to 
correct the pathology created by the in-service surgery.  She 
argued she should be entitled to VA dental care due to the 
instability caused by the in-service surgery.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

Service connection for replaceable missing teeth will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment in 
accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) 
(2003).  Outpatient dental treatment may be authorized by the 
chief of dental services for beneficiaries to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth in the regulation.  
38 C.F.R. § 17.161.  The rating activity will consider each 
defective or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in line of duty during 
active service.  38 C.F.R. § 3.381(b) (2003).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including the 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service-connected if 
they were filled or extracted after 180 days or more of 
active service.  38 C.F.R. § 3.381(c) (2003).

However, the following will not be considered service-
connected for treatment purposes: (1) calculus; (2) acute 
periodontal disease; (3) third molars, unless disease or 
pathology of the tooth developed after 180 days or more of 
active service, or was due to combat or in-service trauma; 
and (4) impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.  38 C.F.R. § 
3.381(e) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Preliminary Matter: Duties to Notify & to Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In a March 2001 letter, the RO notified veteran of the 
passage of the VCAA and of the evidence and information 
necessary to substantiate her claim for service connection 
for purposes of dental treatment.  The RO advised veteran of 
VA's responsibilities in developing the record.  The RO 
notified veteran that it would obtain all relevant evidence 
in the custody of a federal department or agency.  The RO 
also advised veteran to identify any other evidence not 
already of record pertaining to the issue currently on appeal 
and it would obtain such evidence.    Review of the claims 
folder reveals compliance with the statutory and regulatory 
provisions sufficient to proceed on the claim currently 
before the Board.  Recently, the U.S. Court of Appeals for 
Veterans Claims (Court) held that under section 5103(a), 
notice of four specific matters must be given to a service-
connection claimant before an initial unfavorable agency of 
original jurisdiction (AOJ) decision on the claim.  See 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004).  Here, the VA complied with the duty to notify and 
assist prior to the October 2001 adjudication of the issue.
 
In doing so, VA satisfied the VCAA requirement that VA notify 
veteran as to which evidence was to be provided by her, and 
which would be provided by VA; the RO advised the veteran 
that it would obtain all evidence identified and/or 
authorized for release by her.  38 C.F.R. § 5103(a) (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the March 2001 notification letter the RO advised veteran 
to send in additional information or evidence in support of 
her claim within 60 days from the date of the letter.  The RO 
further advised the veteran that if no information and 
evidence had been received within that time, her claim would 
be decided based only on the evidence the RO had previously 
received and any VA examinations or medical opinions of 
record.  These advisements are in compliance with current 
statutes.  See Veterans Benefits Act of 2003, P.L. 108- 183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § ____) (permits VA to adjudicate a claim within a 
year of receipt.)  This provision is retroactive to November 
9, 2000, the effective date of the VCAA.  

In the October 2001 rating decision and the May 2002 
statement of the case, the RO notified veteran the reason why 
she was not entitled to service connection for treatment 
purposes.  The statement of the case fully provided the laws 
and regulations pertaining to entitlement to the benefit 
sought, and it included a detailed explanation as to why she 
had no entitlement to service connection under the applicable 
laws and regulations based on the evidence provided at that 
time.  The RO also provided her with the duty to assist 
regulations VA published to implement many of the provisions 
of the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).   In light of the above, the Board finds 
that the duty to notify has been satisfied.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b).  

The duty to assist has been satisfied under the circumstances 
of this case because the RO has made reasonable efforts to 
obtain evidence necessary to substantiate the claim.  In 
addition, for the reasons set out below the VA has no further 
duty to assist veteran and the claim will be decided based on 
the evidence already of record.  

In March 2001 the RO requested the veteran's complete service 
medical records, including her dental treatment records.  The 
evidence shows the RO received all of her available service 
medical records in August 2001.  

The evidence also shows that there are no available post-
service medical records.  The only post-service she 
identified is medical treatment by a dentist in Los Angeles, 
California during her initial post-service year.  In an April 
2001 Report of Contact, VA Form 119, the RO contacted the 
veteran and requested her to provide details regarding her 
post-service treatment so the RO could request these records.  
The veteran stated that she could not recall the details 
regarding where or by whom she had been treated.  She stated 
that the treatment was either performed at a VA facility in 
Los Angeles or that she brought her dental treatment records 
to a VA facility because VA needed to inspect the work since 
it was paying the expenses.  The veteran stated that she no 
further evidence to submit at that time.  The RO contacted 
the VA Medical Center in West Los Angeles, but that facility 
reported that there were no available records for the 
veteran.  

Thereafter, the RO sent requests for these medical records to 
the three remaining VA Medical Centers in the Los Angeles 
area.  All three VA Medical Centers responded that there were 
no medical records on file for the veteran.  In fact, the VA 
Medical Center in the Los Angeles certified a second time 
that there were no records for the veteran at that facility.  

In this case, the evidence shows that it is reasonably 
certain that the post-service private dental treatment 
records are not in VA's possession and that any further 
attempts to obtain these records would be futile.  
38 U.S.C.A. § 5103A(b), (c).  

The Board also finds that obtaining a VA medical examination 
or medical opinion in this case is unnecessary to make a 
decision on the claim.  The record does not contain competent 
evidence that the veteran has a current dental disability or 
persistent of recurrent symptoms of a disability.  38 
U.S.C.A. § 5103A(d).  In fact, the veteran does not allege 
that she has a current dental disability or persistent of 
recurrent symptoms of a disability.  Her contention is that 
she is concerned about her long-term dental health as a 
result of the in-service surgery.  Her contention are: that 
she some gum loss and that she is likely to have some bone 
loss associated with menopause; that she is concerned that 
problems with the in-service dental treatment could create a 
serious dental situation resulted in a financial burden; and, 
that she believes the aging process will have a negative 
impact on her oral health.  This does not constitute 
competent evidence of a current disability.  She is not 
qualified to render a medical diagnosis and opinion that she 
has gum loss, which constitutes current dental impairment.  
38 C.F.R. § 3.159(a)(1).  She also does not claim that she 
has experienced persistent of recurrent symptoms of a 
disability.  In fact, the veteran has stated that her post-
service dental treatment during her initial post-service year 
was excellent and she has been very happy with the result 
demonstrates this.  38 C.F.R. § 3.159(a)(2).  Essentially, 
she is seeking service connection for dental treatment 
purposes for potential dental condition or problems.  

In this case the VA is not required to provide assistance to 
the veteran because there exists no reasonable possibility 
that such assistance would aid in substantiating veteran's 
claim.  See 38 U.S.C.A. § 5103A(a)(2).  In fact, the VA 
should refrain from providing assistance in obtaining 
evidence because the substantially complete application for 
benefits indicates that there is no reasonable possibility 
that any assistance VA would provide to the veteran would 
substantiate the claim.  This is due to the fact that there 
is no current dental disability or persistent of recurrent 
symptoms of a disability.  38 C.F.R § 3.159(d) (2003).  

All relevant facts have been adequately developed and no 
further assistance to the veteran in developing the facts 
pertinent to her claim is required to comply with the duty to 
assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A (West 
2002).  

Service Connection for Dental Treatment

The veteran seeks entitlement to service connection for a 
dental condition for the purpose of receiving outpatient 
dental treatment.  She contends that, although the post-
service private dental treatment alleviated the instability 
caused by the in-service dental surgery, she is entitled to 
receive VA treatment for dental conditions that she might 
incur.  She stated that she currently has some receding gum 
tissue and she is concerned about her long-term dental health 
as a result of the in-service surgery.  She contends that 
this includes some gum loss, some possible bone loss 
associated with menopause and the negative impact on her oral 
health, which she believes will likely result from the aging 
process.  

The service medical records do not include a notation or 
diagnosis of impacted teeth numbers 6 and 11, periodontal 
disease or any other dental disorder at the time the veteran 
was examined, accepted, and enrolled for service.  
Consequently, she is presumed to have been in sound condition 
at entry.  38 C.F.R. § 3.304(b) (2003).  Although the 
physician reported that this was not incurred in the line of 
duty and this condition existed prior to active service, the 
Board need not address whether the evidence clearly and 
unmistakably shows that her impacted teeth preexisted active 
service.  

It is not disputed that the veteran had been hospitalized 
from April 19, 1971 to April 21, 1971, during which she 
underwent oral surgery for removal of impacted teeth numbers 
6 and 11 and insertion of an acrylic palatal splint.  The 
diagnosis was impacted teeth numbers 6 and 11.  Although not 
recorded in the service medical records, the evidence 
indicates that she received follow-up dental treatment later 
that month for removal of the splint.  

Therefore, the evidence shows that the surgical removal of 
these teeth was performed more than 180 days after entry into 
active service.  The veteran argues that this shows that the 
pathology leading to the in-service surgery was discovered 
more than 180 days after entry into active service and 
therefore can be service-connected for treatment purposes.  
The exception to the regulation precluding service connection 
for treatment purposes for impacted teeth applies to 
situations where the disease or pathology of these teeth 
developed after 180 days or more of active service.  38 
C.F.R. § 3.381(e)(4).  In this case, the competent medical 
evidence pertaining to the development of the veteran's 
impacted teeth consists of the physician's conclusion that 
her impacted teeth existed prior to her entry into active 
service.  Consequently, the evidence shows that the disease 
or pathology of these impacted teeth developed prior to 180 
days of her active service and the applicable regulation 
would preclude service connection for treatment purposes.  38 
C.F.R. § 3.381(e)(4).  

However, in this case, there is an even more basic fact that 
prohibits entitlement to service connection for a dental 
condition for treatment purposes.  While the veteran may have 
had undergone surgical removal of impacted teeth numbers 6 
and 11, which might have resulted in dental treatment during 
her initial post-service years, she has failed to provide or 
identify competent medical evidence of a current disability.  
In fact, she has stated that her post-service dental 
treatment during her initial post-service year was excellent 
and she has been very happy with the result.  Her claim for 
service connection for purposes of dental treatment are 
predicated on a dental condition or disorder that might arise 
in the future due to the aging process.  

The record does not contain competent evidence that the 
veteran has a current dental disability or persistent or 
recurrent symptoms of a disability.  She does not allege that 
she has a current dental disability or persistent of 
recurrent symptoms of a disability.  Her contention is that 
she is concerned about her long-term dental health as a 
result of the in-service surgery.  Her contentions are: that 
she some gum loss and that she is likely to have some bone 
loss associated with menopause; that she is concerned that 
problems with the in-service dental treatment could create a 
serious dental situation resulting in a financial burden; 
and, that she believes the aging process will have a negative 
impact on her oral health.  

This does not constitute competent evidence of a current 
disability.  She is not qualified to render a medical 
diagnosis and opinion that she has gum loss, which 
constitutes current dental impairment.  The Court has held 
that Congress specifically limited entitlement to service 
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

While as a layperson the veteran is competent to relate 
observable symptoms such as pain or impaired dentition, she 
is not qualified to render a medical opinion that she has a 
current dental disability due to her in-service dental 
surgery.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993) (CAVC 
held that lay assertions of medical causation cannot 
constitute evidence); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992) (CAVC held that a witness must be competent in 
order for his statements or testimony to be probative as to 
the facts under consideration).  

For these reasons, the Board finds that the veteran has not 
presented or identified competent medical evidence of a 
current dental disability.  The Board concludes that the 
evidence is not evenly balanced in this case and entitlement 
to service connection for a dental condition for the purpose 
of receiving outpatient dental treatment is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.381 (2003).  


ORDER

Service connection for a dental condition for the purpose of 
receiving outpatient dental treatment is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



